Citation Nr: 9935857	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-43 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active duty from July 1967 to June 
1969.

This matter was last before the Board of Veterans' Appeals 
(Board) in October 1997, for review of a January 1994 
decision by the VA Regional Office (RO) in Denver, Colorado.  
In that decision, the RO found the appellant to be 
incompetent for VA benefit purposes.  Upon its last review, 
the Board noted that the provisions of 38 C.F.R. § 3.353, 
pertaining to determinations of incompetency and competency 
were changed during the pendency of the appellant's challenge 
to the RO decision.  Observing that the formerly applicable 
provision was more favorable to the appellant, the Board 
remanded the appellant's claim for further development and 
for readjudication under the previously applicable 
provisions.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) [Holding that when the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an veteran applies.].

The directed development having been completed, the Board 
finds that this case is ready for appellate review.  


FINDINGS OF FACT

1. Service connection is in effect for paranoid type 
schizophrenia, and is rated as 100 percent disabling.

2. The competent medical evidence of record is clear and 
convincing that the appellant is need of regular 
medication for his psychiatric disability and that he is 
periodically noncompliant with his prescribed medications.  
The medical evidence of record further clearly indicates 
that during periods of noncompliance, he is seriously 
impaired and has a limited capacity to manage funds.

3.  The competent and probative medical evidence of record 
demonstrates that the appellant lacks the mental capacity to 
contract or to manage his own affairs.   


CONCLUSION OF LAW

The appellant is incompetent for VA purposes.  38 C.F.R. § 
3.353 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By his notice of disagreement with the January 1994 rating 
decision, the appellant contends that he is competent to 
manage his funds and he is therefore competent for VA 
purposes.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the applicable law in the context of 
its disposition of the claim.  

Factual background

The record reflects that the appellant had been found to be 
incompetent from April 1978.  By Board decision dated in June 
1991, service connection was granted for schizophrenia, and 
service connection for an anxiety reaction was denied.  A 
100 percent disability rating is in effect for schizophrenia.  

Upon receipt of a statement from the appellant's therapist at 
the Denver, VA Medical Center, (VAMC) the appellant was 
deemed competent in a September 1991 rating decision.  

An August 24, 1993 report of contact memorandum reflects that 
the appellant's mother called the RO to express her concern 
about the appellant's health.  She reported that the 
appellant had recently given away $30,000.00 to a church; 
that he had wrecked a car and that he was in trouble with the 
authorities.   

In late August 1993, the appellant was hospitalized at the 
VAMC in Denver, following his release from a period of 
incarceration.  The report of hospitalization is authored by 
T.R., M.D., a psychiatrist at the Denver VAMC and the 
appellant's treating mental health care provider.  Dr. T.R. 
noted that the appellant had been jailed as a result of an 
arrest for disorderly conduct.  His history was noted to 
include a long history of psychiatric problems, and it was 
noted that although he was prescribed medication, the 
appellant did not always comply with its intended use.  It 
was noted that when the appellant did not use his medication, 
he "decompensates to the point that he cannot care for 
himself."  It was also noted that the appellant's prior 
criminal record included a conviction of second degree 
assault, the violation of a restraining order "on numerous 
occasions," impersonating an emergency room obstetrician, 
and child sexual assault.  The hospital report further 
reflects that since the previous June, the appellant's 
behavior and psychiatric condition had progressively 
deteriorated, notwithstanding the receipt of his medication.  
It was noted that the appellant had recently withdrawn monies 
from his savings account only to accuse others of stealing 
his funds, and that the appellant had reported he no longer 
had a car, because he had "left it in Montana."  

Upon clinical examination, the appellant was noted to be 
disoriented upon admission, and he was observed to have 
flight of ideas, tangential thinking and speech, and 
"bizarre associations."  He denied auditory hallucinations, 
but could not relate a reliable history due to his confusion.  
He was noted to be psychotic, and he did not cooperate with 
attempts to secure urine and blood samples at the time of 
admission, although he subsequently complied.  The appellant 
refused to take his prescribed medication, and reported that 
it made him vomit.     

The appellant was again hospitalized from September 29 
through October 15, 1993.  Although he was reported to have 
taken several day passes from the hospital without apparent 
incident, the examiner noted that the appellant still denied 
his need for medications.  On the day prior to his discharge, 
the appellant reported a belief system which bordered on 
delusion regarding a polarity between Christianity and 
psychiatry.  He explained that he had read that Sigmund Freud 
had a pre-death experience where the physician had seen 
"hell's angels" coming, and that the appellant interpreted 
this as being indicative of psychiatry's inability to help 
him and that he was therefore better without medications.  It 
was noted that the appellant had a history of spending 
excessive amounts of money when he was psychotic.  Dr. T.R. 
opined that the appellant was unemployable, incompetent and 
unable to handle VA funds when he was psychotic.  

The proposal to reexamine the issue of the appellant's 
competency arose following the October 1993 receipt of a 
letter from Dr. T.R., who noted that the appellant had a 
chronic psychiatric illness, and he opined that the appellant 
was unable to manage his funds when he was psychotic.  Dr. 
T.R. further observed that the appellant had experienced 
several exacerbations of his disorder notwithstanding that he 
had been under a court order to use prescribed medication.  
Dr. R. requested that a field examination be conducted.  

An October 22, 1993 letter from L.P., Ph.D., a clinical 
psychologist at the Denver VAMC, is of record.  The letter is 
addressed to a city court probate judge, assigned to the 
"Mental Health" docket, and advises the court that the 
appellant had continued to avoid using prescribed medication.  
Dr. L.P. observed that the appellant lacked insight into his 
mental illness, and that the VAMC staff had begun using 
intramuscular injectable antipsychotic medications to ensure 
the appellant's compliance.  

In his notice of disagreement with the January 1994 rating 
decision holding him to  be incompetent, the appellant argued 
that he was competent and was able to handle his own affairs.  
He stated that he gave $20,000.00 to his church as a tithe, 
and he did not, as alleged, wreck his car.  

At an April 1993 personal hearing before a hearing officer at 
the RO, the appellant testified in substance that when he was 
arrested for disorderly conduct in August 1993, he was merely 
discussing his own religious experience with an Air Force 
cadet in the lobby of a tourist center.  Through his 
representative, the appellant argued that the civil 
proceedings against him had been dismissed.  He stated that 
the previous reports regarding the disposition of his funds 
had been in error, and that he was unaware of the source of 
these reports.  He reported that he had spent $78,000.00 for 
a condominium for his adult son.  The appellant explained 
that he did so because his former wife, and his son's mother, 
had prevented him from having contact with his son.  

He stated that he spent $20,000.00 in a tithe for his church.  
He explained that as the result of a recent Board decision, 
he had obtained $200,000.00 in retroactive benefits from VA, 
and that his religious beliefs mandated that he provide 10 
percent of his income to his church.  

As to the report that he had destroyed his car, he stated 
that while on vacation, its engine had to be replaced.  He 
stated that he had this work performed and the car was 
returned to him by truck from the place of repair.  The 
appellant further stated that he gave $12,000.00 in periodic 
increments to his brother to help defray the costs of an 
operation and its attendant expenses.  He further reported 
that he gave $1,000.00 to his mother for repair work for her 
car; $1,500.00 to his aunt to assist her in paying her 
medical bills; $3,000.00 to the "Denver Rescue Mission" for 
the homeless, and that he spent $1,500.00 for vacation.




The appellant stated that at the time of the hearing, he had 
$44,000.00 in mutual funds representing the balance of the 
retroactive payment from VA, and that he received $1,774.00 
per month from VA and $500.00 per month from the Social 
Security Administration.  

He stated that he read books of a Christian theme, and that 
he assisted people from his church by giving them temporary 
shelter in his apartment.  He added that he had a checking 
account at the Colorado National Bank, and that he paid his 
bills without assistance.  He added that although he had a 
credit card, he did not use it.  
He reported that his son managed his mutual funds 
investments, although he was attempting to resecure their 
control.  As to this aspect of his finances, the appellant 
explained that Dr. L.P. had convinced his son that the 
appellant required financial supervision.  

The appellant stated that he had had conflicts with Dr. T.R., 
and that the physician had twice placed him in seclusion.  He 
stated that he had conflicts with Dr. L.P., and that these 
conflicts were the result of religious differences.  The 
appellant stated that he was then voluntarily submitting to 
intravenous medication every three to four weeks, and monthly 
counseling at the VAMC.

A copy of the March 1994 court order dismissing the civil 
action against the appellant for long-term care is of record.  
It reflects that the matter was dismissed by a Denver, 
Colorado, Probate Court due to lack of subject matter and 
personal jurisdiction over the appellant.  

VA medical treatment records were received, reflecting care 
from January 1995 to October 1996.  A May 1995 note reflects 
that the appellant was involved in a physical altercation 
with a neighbor, apparently over a long-standing disagreement 
about "attitude."  It was noted that upon the writer's 
inquiry, the appellant's attorney had advised the writer that 
the appellant had been "off his meds," and that the 
appellant had been talking to his neighbor's live-in 
girlfriend about the evils of oral sex.  In August 1995, the 
appellant was noted to have expressed confused and disjointed 
religious themes in a group therapy session, and the examiner 
observed that the appellant might be "on too little 
medication."  A December 1995 entry of the appellant's 
participation in a group therapy program reflects that the 
appellant then expressed his disagreement with the 
requirement of taking an injected neuroleptic.  H.R.W., M.D., 
observed that this was a "characteristic denial of self-
destructive, irrational behaviors" while the appellant was 
off of his medication.  In a March 1996 group therapy 
progress note, the appellant was reported to have voiced his 
belief that he did not require his prescribed medication.  

In a June 1996 field examination report, the appellant was 
noted to spend most of the day watching television programs 
with a religious content.  He reported contributing large 
amounts of his benefits to religious causes.  He was reported 
to be aware of the source and amounts of his income, as well 
as his reoccurring expenses.  In the examiner's view, the 
appellant had computational skills, but his judgment was 
impaired and he was exploitable by the religious programs he 
watched on television.  The examiner reported that the 
appellant regularly gave at least 10 percent of his income to 
a church, and sometimes more to charity.  The appellant  
reported that if he were given all of his funds, he would 
more than likely contribute a better share of them to the 
church.  The examiner opined that the appellant was in need 
of a fiduciary to protect his funds.  

A March 1998 summary of psychotherapy is of record, authored 
by H.W., M.D. is of record, and is also signed by Dr. L.P.  
The report reflects that the appellant had been seen for over 
10 years in psychotherapy for treatment of schizoaffective 
disorder, including symptoms of pressured speech and dramatic 
lapses in judgment in interaction with others.  Dr. H.W. 
observed that the appellant's symptoms had so interfered with 
his functioning that the appellant had difficulties with law 
enforcement officials, and that this behavior had required 
the use of neuroleptic medication.  Although the appellant 
reported that the side effects of these drugs were 
uncomfortable, when he did not use the medication the 
appellant symptoms would be come unmanageable and the 
appellant would do "something which got him into legal 
problems and he would have to be hospitalized."  It was 
noted that for the previous few years, the appellant had 
remained on his medications, although  this occurred only at 
the insistence of the hospital staff through the use of 
intramuscular injections.  The physician opined that the 
appellant's ongoing independent functioning had been stable 
as long as he stayed on his medications.

The appellant underwent a VA psychiatric examination in 
August 1998.  The appellant expressed the desire to build a 
"Christian camp" in a "national park."  He reported that 
he last had visions in the early 1970's, but denied their 
subsequent occurrence.  He denied any auditory 
hallucinations.  The examiner noted that while the appellant 
acknowledged that his fiduciary had done a good job in 
managing his money, the appellant preferred to control his 
own finances.  The examiner opined that the appellant's 
psychotic disorder was very well established, and that the 
present treatment program had been very effective in keeping 
him out of the hospital for four years.  In the examiner's 
opinion, the appellant was not competent to manage his own 
funds.  The appellant was assigned a global assessment of 
functioning score (GAF) of 45, representative of "serious 
symptoms and serious impairment in social and occupational 
functioning."  [GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 
242-244 (1995).].

In October 1998, the appellant's file was forwarded to his 
Veterans Services Officer, (VSO) B.J.M.  She reported that 
upon her interview with the appellant, the appellant informed 
her that God was telling him to build a "Christian Sports 
College in Montana," for which he needed to raise $105 
million.  She opined that the appellant could perform the 
activities of daily living, but (together with her 
discussions with the appellant's fiduciary), the appellant 
was disoriented as to place and time.  She reported that the 
appellant was aware of the sources of his income and his 
expenses, and that the appellant was able to handle spending 
money without supervision, although "outside assistance was 
needed to pay bills," and the supervised direct payment of 
VA funds is not appropriate.  As to the appropriate means of 
payment method, the Veterans Services Officer commented that 
the appellant:

 ". . . . shows sufficient capacity to handle VA 
funds in an appropriate manner.  The beneficiary 
is rated incompetent.  VA supervision is needed 
since there is a limited capacity to manage 
funds.  Establishment of a fiduciary is necessary 
at this time.  The supervised direct payment of 
benefits is therefore not recommended."

Relevant Law and Regulations

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, his assertion that he is 
competent to handle funds is plausible.  All facts relevant 
to the appellant's claim have been properly developed, so 
that VA has satisfied its statutory obligation under 38 
U.S.C.A. § 5107(a) (West 1991) to assist the appellant in the 
development of his claim.

At all times relevant to this matter, applicable regulations 
provided that a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation. 38 C.F.R. § 3.353 
(1999); compare 38 C.F.R. § 3.353 (1996).

There is a presumption in favor of competency. Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d) (1998). Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing, and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities. 38 C.F.R. § 3.353(c) (1998).  Determinations 
relative to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency. Id.  By 
"clear and convincing" is meant that there is a 
"reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 
(1999).  

Due process requirements are also imposed whenever VA 
proposes to make an incompetency determination.  The 
beneficiary must be notified of the proposed action and of 
the right to a hearing.  If a hearing is requested, it must 
be held prior to a rating decision of incompetency.  However, 
failure or refusal of the beneficiary after proper notice to 
request or cooperate in such a hearing will not preclude a 
rating decision based on the evidence of record.  38 C.F.R. § 
3.353(e) (1998).

Analysis

As noted above, upon its October 1997 review, the Board found 
that one portion of the provisions of 38 C.F.R. § 3.353, as 
effective prior to November 1995, were more favorable to the 
appellant.  Under that version of the regulation, the RO was 
to makes the initial determination as to competency, then the 
VSO was to be informed of the possible need for a fiduciary.  
The VSO was then responsible for collecting information on 
the veteran's social, economic, and industrial adjustment, 
and if the VSO agrees with the incompetency determination, he 
or she was to appoint a fiduciary.  If, however, the VSO 
disagreed with the incompetency determination, he or she was 
then to forward all evidence to the rating agency, 
accompanied with a statement of his or her conclusion.  The 
RO was then, in turn, to reconsider its prior decision, and, 
if necessary, request reexamination of the veteran.  Coleman 
v. Brown, 5 Vet. App. 371 (1993); 38 C.F.R. § 3.353(b) 
(1995).

The appellant's due process rights have been fulfilled, as 
required by regulation.  The United States Court of Appeals 
for Veterans Claims (Court) has interpreted applicable 
regulation as meaning that the "'VSO is intended to play an 
integral role in developing evidence relating to the 
veteran's ability to manage his affairs,'" and imposing "an 
affirmative obligation [on the VSO] to develop evidence" 
Coleman, 5 Vet. App. at 374.  The Court also noted that the 
failure to follow the procedures mandated in § 3.353(b), 
constituted "legal error" and required that the Board 
vacate the RO's finding that the veteran was incompetent.  
Coleman at 375.

In this matter, the VSO report of October 1998 in its whole 
reflects her opinion that the appellant is incompetent to 
handle funds and is in need of a fiduciary.  The VSO clearly 
indicated that "outside assistance was needed to pay 
bills," and the supervised direct payment of VA funds was 
not appropriate.   The effect of these findings is that the 
VSO has concurred with the continuance of incompetency.

The medical evidence in this case has been reported in detail 
above.  The whole of the medical evidence of record 
repeatedly reflects that the appellant is at times 
noncompliant in taking his prescribed medication.  He has 
argued to medical examiners and VA personnel that his 
medication is not necessary.  However, the competent medical 
evidence of record indicates otherwise, and not a single 
competently trained medical professional has opined that 
medication is not necessary.  The medical evidence, in 
particular the March 1998 summary and the August 1998 VA 
psychiatric examination report, further indicates that during 
periods of noncompliance the appellant is seriously impaired, 
unmanageable and unable to handle his funds in a responsible 
manner.

Although the appellant insists that the contrary is true, the 
Board finds that the medical evidence of record is of greater 
probative value.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions and his opinion is entitled to no weight.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).       


As to the medical evidence of record, the Board notes that no 
competent medical professional has opined that the appellant 
is not in need of regular medication.  The medical evidence 
clearly indicates that while the appellant appears to 
function well while using prescribed medication, he has 
repeatedly demonstrated that if its use is not strictly 
adhered to, he becomes severely impaired in his social and 
occupational functioning and is unable to manage his 
finances.  In this regard, the evidence suggests that the 
appellant has expressed a consistent unwillingness to comply 
with his prescribed medication in the absence of compulsion 
of a court order.  

It thus appears that the appellant is not fully aware of the 
nature of his medical condition.  Given this unawareness, and 
that all of the competent medical opinion evidence supports 
the continued finding of incompetency, the Board finds that 
there exists "reasonable certainty of the truth of the 
fact" that the appellant lacks the mental capacity to 
contract or to manage his own affairs without limitation.  
38 C.F.R. § 3.353; see Vanerson v. West, 12 Vet. App. 254 
(1999).  

In short, after careful consideration of all the lay and 
medical evidence of record, the Board finds that the 
appellant's due process rights have been fully accorded, and 
that clear and convincing medical and other evidence leaves 
no doubt as to the appellant's incompetency.  


ORDER

The appellant is incompetent for VA purposes.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  Although her report reflects that the appellant showed "sufficient capacity to handle VA funds in an 
appropriate manner," when viewed in the context of her entire report that the appellant was incompetent; that 
he required VA supervision to manage his funds; and that establishment of a fiduciary was then necessary, it 
appears that the VSO's report as to the sufficiency of the appellant's capacity was a lapse of the prefix "in," 
and the VSO intended that to state that the appellant showed insufficient capacity. 

